Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species 1 (claims 1-7, 9-18 and 20) in the reply filed on 12/16/2020 is acknowledged.
Claims 8 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, recites “segmenting the one or more anatomical structures from the synthesized image in the second domain using a dense image-to-image network of the task driven generative adversarial network” lines 7-9. The scope of the claim encompasses both using “a trained dense image-to-image network of the task driven generative adversarial network” and using “untrained dense image-to-image network of the task driven generative adversarial network”. The specification as originally filed teaches that a trained (or pre-trained) dense image-to-image network of the task driven generative adversarial network is used to segment the anatomical structures from the synthesized image in the second domain (see specification paragraphs [0031]; [0033]; [0035] and [0040] and Fig. 2). The specification as originally filed does not teach that untrained dense image-to-image network of the task driven generative adversarial network is used to segment the anatomical structures from the synthesized image in the 
As to claims 2—7, 9, 15-18 and 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, recites “training the dense image-to-image network to segment the one or more anatomical structures from the synthesized image in the second domain” lines 2-3. The specification as originally filed teaches that a trained (or pre-trained) dense image-to-image network of the task driven generative adversarial network is used to segment the anatomical structures from the synthesized image in the second domain during either the training stage or online (test) stage (see specification paragraphs [0031]; [0033]; [0035] and [0040] and Fig. 2). It is not clear how to train, a trained (or pre-trained) dense image-to-image network of the task driven generative adversarial network that have to be trained or pre-trained before using it to segment the anatomical structures from the synthesized image in the second domain during either the training stage or online (test) stage as disclosed by the specification. The metes and bounds of the claims are not clear and the claim is indefinite.
As claim 18 refer to claim 7 rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “untrained dense image-to-image network (see above)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 6-7, 9, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chartsias, A et al., “Adversarial Image Synthesis for Unpaired Multi-Modal Cardiac Data”, International Workshop on Simulation and Synthesis in medical imaging, Spriner, Cham, 2017 and Yang, D et al., “Automatic Liver Segmentation Using Adversarial Image-to-Image Network”, arXiv: 1707.08037v 1, 25 Jul 2017.
Claims are rejected as best understood by the Examiner.
 	As claim 1, Chartsias discloses a method for medical image segmentation, comprising:
receiving a medical image of a patient in a first domain, the medical image comprising one or more anatomical structures [We demonstrate the application of this approach in synthesising cardiac (anatomical structures) MR (medical image in second domain or modality) images from CT (medical image in first domain or modality) images, using a dataset of CT (first domain) images coming from different patients (unpaired data) (Abstract, Fig. 2)];
generating a synthesized image in a second domain from the medical image of the patient in the first domain using a generator of a task driven generative adversarial network [CT (1st domain) image) and masks (labels) of the structures in the image are input into a generator of a CycleGAN (Generative Adversarial) network and a synthesized MR (2nd domain) image and synthesis mask are generated (Fig. 2, par. 3.2 and par. 3.3)]; and 
segmenting the one or more anatomical structures from the synthesized image in the second domain wherein results of the segmenting of the one or more anatomical structures from the synthesized image in the second domain represent a segmentation of the one or more anatomical structures in the medical image of the patient in the first domain [segmenting the heart structures (anatomical structures) from the synthesized MR (2nd domain) image and produce segmentation masks (par. 4.1). The synthetic MR (2nd domain) image, whilst appearing realistic, must also retain relevant st domain image). This encourages the synthetic MR (2nd domain image) to contain the same anatomy as is present in the input CT (1st domain image) (par. 3.2), i.e. the masks (segmentation results) of the anatomy from the synthesized MR (2nd domain image) represent a segmentation of anatomy in the CT (1st domain image).]. 
Chartsias uses a U-Net to segment the synthesized MR (2nd domain) image and does not use a dense image-to-image network of the task driven generative adversarial network (par. 4-1).
Yang discloses accurate liver segmentation from three dimensional (3D) medical images, e.g. computed tomography (CT) or magnetic resonance imaging (MRI) is essential in many clinical applications. In this paper, we propose an automatic and efficient algorithm to segment liver from 3D CT volumes. A deep image-to-image network (DI2IN) is first deployed to generate the liver segmentation, employing a convolutional encoder-decoder architecture combined with multi-level feature concatenation and deep supervision. Then an adversarial network is utilized during training process to discriminate the output of DI2IN from ground truth, which further boosts the performance of DI2IN (Abstract, Fig. 1, section 1, Fig. 2, section 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Yang to modify the method of Chartsias by using a deep image-to-image network (DI2IN) instead of a U-Net to segment the synthesized image in order to achieve a higher segmentation accuracy and computing efficiency (Abstract, Section 1, last two lines).  
Claim 15, is a computer readable medium analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 15. Yang further discloses a computing memory (section 3).
As to claim 2, Chartsias further discloses, further comprising: training the generator of the task driven generative adversarial network based on a comparison between 1) a synthesized training image 
As to claim, 16 refer to claim 2 rejection.
As to claim 3, Yang further discloses, determining the predicted segmentation labels of the synthesized training image in the second domain using the dense image-to-image network {Figs 1 and 2 show the DI2IN output the predicted segmentation labels of the synthesized CT  generated by the DI2IN generator (par. 1 and par. 2). However, this is applicable to any medical image such as an MR image in a second domain.
As to claim 6, Chartsias, further discloses, training the task driven generative adversarial network using unlabeled training images in the first domain and labeled training images in the second domain [in Fig. 1, CT image in first domain is unlabeled and MR images in second domain are labeled] .
As to claim 17, refer to claim 6 rejection
  As to claim 7, Yang further discloses, training the dense image-to-image network to segment the one or more anatomical structures from the synthesized image in the second domain using labeled training images in the second domain, without training images in the first domain [Figs 1 and 2 show the generator of the DI2IN segments the generated synthesized CT image in a first domain and outputs the predicted labels using an annotated CT image ( CT image in the first domain and its ground truth labels of the CT) with using any images in another domain.  However, this is applicable to any medical image such as an MR image in a second domain.

 As to claim 9, Chartsias, further discloses, wherein the medical image of the patient in the first domain is an x-ray medical image and the synthesized image in the second domain is a digitally reconstructed radiograph image [the CT image is a radiographic image (X-ray image) in first modality or domain and the synthesized MR image is a digitally reconstructed radiographic image in a second domain.
As to claim, 20 refer to claim 9 rejection.
Allowable Subject Matter
Claims 4-5, would be allowable if amended to overcome the above rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: claim 10 limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (specification, paragraphs [0026] to [0064]), and equivalents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/              Primary Examiner, Art Unit 2665